Title: Abigail Adams’ Diary of her Return Voyage to America, 30 March–1 May 1788
From: Adams, Abigail
To: 


       Sunday London March 30. We took our departure from the Bath Hotell where I had been a Fortnight, and sat out for Portsmouth, which we reachd on Monday Evening. We put up at the Fountain Inn. Here we continued a week waiting for the Ship which was detaind by contrary winds in the River. The wind changing we past over to the Isle of Wight and landed at a place call’d Ryed, where we took post Chaises and proceeded to Newport to dine. From thence to Cows where our Ship was to call for us. Here Mr. Adams, myself and two Servants took up our abode at the Fountain Inn kept by a widow woman whose Name is Symes. Our Lodging room very small, and the drawing room Confind and unpleasent. I found myself on the first Night much disposed to be uneasy and discontented. On the next day I requested the Land Lady to let me have a very large Room from whence we had a fine view of the Harbour, vessels, east Cowes and surrounding Hills. I found my Spirits much relieved. Never before experienced how much pleasure was to be derived from a prospect, but I had been long used to a large House, a large Family and many and various cares. I had now got into an unpleasent place without any occupation for mind or Body. Haveing staid at Portsmouth untill I had read all our Books and done all the Work I had left out, I never before experienced to such a degree what the French term enui. Monday took a walk to the Castle and upon a Hill behind it which commanded a pleasent view of the Harbour and Town which is a small villiage subsisting chiefly by fishing and piloting Vessels. Cowes is a safe and commodious Harbour. Here many Boats ply to take up the oyster which is always found in an Infant State. Small Vessels calld Smacks receive them and carry them to Colchester where they throw them again into water where the Sea only flows up by tides, and there they fatten and are again taken up and carried to the London market. The Isle of Wight is taken all together a very fertile agreable place 24 miles Long and 12 Broad. Produces great plenty of Grain, Sheep and Cattle, is a hilly country and a very Healthy Situation. On tuesday we went to Newport in order to visit Carisbrook Castle. This is a very ancient Ruins. The first account of it in English History is in the year 1513. This is the castle where Charles the first was kept a prisoner and they shew you the window from whence he attempted to escape. In this castle is a well of such a depth that the water is drawn from it by an ass walking in a wheel like a turn spit dog. The woman who shew it to us told us it was 300 feet deep. It is Beautifully stoned and in as good order as if finishd but yesterday. She lighted paper and threw it down to shew us its depth and dropping in a pin, it resounded as tho a large stone had been thrown in. We went to the Top of the citidal which commands a most extensive prospect. We returnd to Newport to dine. After dinner a Gentleman introduced himself to us by the Name of Sharp. Professed himself a warm and zealous Friend to America. After some little conversation in which it was easy to discover that he was a curious Character he requested that we would do him the Honour to go to his House and drink Tea. We endeavourd to excuse ourselves, but he would insist upon it, and we accordingly accepted. He carried us home and introduced to us an aged Father of 90 Years, a very surprizing old Gentleman who tho deaf appeard to retain his understanding perfectly. Mrs. Sharp his Lady appeard to be an amiable woman tho not greatly accustomed to company. The two young Ladies soon made their appearence, the Youngest about 17 very Beautifull. The eldest might have been thought Handsome, if she had not quite spoild herself by affectation. By aiming at politeness she overshot her mark, and faild in that Symplicity of manners which is the principal ornament of a Female Character.
       This Family were very civil, polite and Friendly to us during our stay at Cowes. We drank Tea with them on the Sunday following and by their most pressing invitation we dined with them the tuesday following. Mr. Sharp is a poet, a man of reading and appears to possess a good mind and Heart and is enthusiastick in favor of America. He collected a number of his Friends to dine with us all of whom were equally well disposed to our Country and had always Reprobated the war against us. During our stay at Cowes we made one excursion to Yarmouth about 15 miles distant from Cowes, but the road being Bad it scarcly repaid us for the trouble as we did not meet with any thing curious. After spending a whole fortnight at Cowes the Ship came round and on Sunday the 20 of April we embarked on Board the ship Lucretia Captain Callihan with three Gentlemen passengers viz. Mr. Murry a Clergyman, Mr. Stewart a grandson of old Captain Erwin of Boston who is going out to Bermudas collector of the Customs in that Island, His parents being British subjects, Mr. Boyd of Portsmouth a young Gentleman who received His Education in this Country.
       The wind with which we saild scarcly lasted us 5 hours, but we continued our course untill Monday Evening when it blew such a gale that we were driven back and very glad to get into Portland Harbour. Here we have lain ever since, now 8 days, a Situation not to be desired, yet better far than we should have been either at Sea or in the downs. Whenever I am disposed to be uneasy I reflect a moment upon my preferable Situation to the poor Girl my maid, who is very near her Time, in poor Health and distressingly Sea sick, and I am then silent. I Hush every murmer, and tho much of my anxiety is on her account, I think that God will suit the wind to the shorn Lamb, that we may be carried through our difficulties better than my apprehensions. Trust in the Lord, and do good. I will endeavour to practise this precept. My own Health is better than it has been. We fortunately have a Doctor on Board, and I have taken an old woman out of kindness and given her a passage who seems kind, active and cleaver, is not Sea sick and I hope will be usefull to me. I am much better accommodated than when I came and have not sufferd so much by Sea Sickness. Want of Sleep is the greatest inconvenience I have yet sufferd but I shall not escape so. This day 3 weeks Mr. and Mrs. Smith saild and my dear Grandson just one Year old for New York in the Thyne packet. I fear they will have a bad time as the Westerly Winds have been so strong. God protect them and give us all a happy meeting in our Native Land. We Lie Here near the Town of Weymouth, and our Gentlemen go on shore almost every day which is an amusement to them and really some to me, as they collect something or other to bring Back with them either Mental or Bodily food. This is Sunday 27 April. Mr. Murry preachd us a Sermon. The Sailors made them-selves clean and were admitted into the Cabbin, attended with great decency to His discourse from these words, “Thou shalt not take the Name of the Lord thy God in vain, for the Lord will not hold him Guiltless that taketh His Name in vain.” He preachd without Notes and in the same Stile which all the Clergymen I ever heard make use of who practise this method, a sort of familiar talking without any kind of dignity yet perhaps better calculated to do good to such an audience, than a more polishd or elegant Stile, but in general I cannot approve of this method. I like to hear a discourse that would read well. If I live to return to America, how much shall I regreet the loss of good Dr. Prices Sermons. They were always a delightfull entertainment to me. I revered the Character and Loved the Man. Tho far from being an orator, his words came from the Heart and reached the Heart. So Humble, so diffident, so liberal and Benevolent a Character does honour to that Religion which he both professes and practises.
       On Sunday Eve the wind changed in our favour, so much as to induce the Captain to come to sail. This is Thursday the first of May, but we have made very small progress, the winds have been so light; yesterday we past Sylla and are now out of sight of Land. The weather is very fine and we only want fresher winds. The confinement of a Ship is tedious and I am fully of the mind I was when I came over that I will never again try the Sea. I provided then for my return in the Resolution I took, but now it is absolute. Indeed I have seen enough of the world, small as it has been, and shall be content to learn what is further to be known from the page of History. I do not think the four years I have past abroad the pleasentest part of my Life. Tis Domestick happiness and Rural felicity in the Bosom of my Native Land, that has charms for me. Yet I do not regreet that I made this excursion since it has only more attached me to America.
      